                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 2/18/2020
 -------------------------------------------------------------- X
  ZENON DE LA ROSA,                                             :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :    19-CV-286 (VEC)
                                                                :
  CHESTNUT HOLDINGS OF NEW YORK INC., :                                  ORDER
  1288 LLC, and JONATHAN WIENER,                                :
                                                                :
                                              Defendants. :
 ------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS counsel for the parties submitted a proposed settlement agreement, see Dkt.

48 & Ex. 2, for the Court’s approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796

F.3d 199 (2d Cir. 2015);

        WHEREAS the proposed settlement provides for a total recovery of $36,500, with

slightly less than a third of the recovery ($11,767.82) awarded to Plaintiff’s counsel for fees and

costs, see Dkt. 48 at 4 & Ex. 1 ¶ 1(a);

        WHEREAS counsel’s requested fee ($10,549.34) is approximately one third the lodestar

amount based on counsel’s billing rates and time entries, see Dkt. 48 Exs. 3–4;

        WHEREAS the Court finds that counsel’s requested fee is reasonable;

        WHEREAS counsel’s requested costs total $1,218.48, see Dkt. 48 Ex. 3;

        WHEREAS the Court finds that counsel’s requested costs are reasonable;

        WHEREAS paragraph 3(a) of the proposed settlement agreement contains a release that

is broader than just wage-and-hour claims, see Dkt. 48 Ex. 2;

        IT IS HEREBY ORDERED that the proposed settlement agreement is not approved as

fair and reasonable because of the breadth of the release. The Court would be prepared to


                                                   Page 1 of 2
approve as fair a settlement that releases all wage-and-hour law claims. The parties may submit,

no later than March 3, 2020, a revised settlement agreement that is consistent with this Order if

they wish to proceed. See Fisher v. SD Prot. Inc., 2020 WL 550470, at *8 (2d Cir. Feb. 4, 2020).

SO ORDERED.
                                                     _________________________________
Date: February 18, 2020                                    VALERIE CAPRONI
      New York, NY                                       United States District Judge




                                           Page 2 of 2
